DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
Claim Objections
Claim 31 is objected to because of the following informalities:  
Claim 1 objected to, dependence is wrong since claim 1 has been cancelled.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 25-28, 42 are rejected under 35 U.S.C. 102(a, 1) as being anticipated by Wong (U. S. 2016/0345626).
Regarding claim 25, Wong discloses a component part for an inhaler, comprising: a carrier 20 : an electric evaporator 55 arranged on the carrier 151c for evaporating liquid supplied to the electric evaporator 55 ; and an electric connection 42  for supplying the electric evaporator with electric energy and/or for receiving control signals for the electric evaporator 55, wherein the electric connection 42 comprises a plug connector part 40 which is arranged for reversible interaction with a corresponding plug connector part 40 of a base part 30 of an inhaler.
Regarding claim 26, Wong discloses the carrier 6 has a liquid interface for standardised connection with a liquid tank.
Regarding claim 27, Wong discloses the carrier 6 has at least one through-opening 52 for transport of a liquid from the liquid interface to the electric evaporator 55.
Regarding claim 28, Wong discloses a capillary element is arranged in the at least one through- opening 52.   Claim 42, Wong device is an inhaler.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 32-36 are rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Zitzke (U. S. 2017/0215485) further in view of Matischek (U. S. Patent 10,194,696).
Regarding claims 32, 36, Wong discloses the base part 30 with electronic device 44 and plug connector part 40.  Device 44 no stated as controller.  Zitzke use a controller at 14, 18 as does Matischek at 110 and 112.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Wong to provide such features as taught by Zitzke and Matischek so as to provide for best operation.  Claim 33, Wong has batteries 32 and battery interface.  
Regarding claim 34, Wong discloses the claimed invention except for the battery interface has supply lines and at least one signal line or data.  Zitzke discloses for the battery interface has supply lines and at least one signal line or data, see abstract and further in view of Matischek the battery interface has supply lines and at least one signal line or data, see abstract.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Wong to provide such features as taught by Zitzke and Matischek so as to provide for better operation.
Regarding claim 35, Wong discloses the claimed invention except for further comprising: a wireless module for wireless communication with a user terminal.   Matischek discloses wireless control, see abstract.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Wong to provide such features as taught by Matischek so as to provide for easier control.
Claims 37-41 are rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Golko (U. S. Patent 8,998,632).
Regarding claim 37, 39, 40, 41, Wong discloses the plug connector parts each have at least three metal contacts that can be occupied differently.  Golko, see figure 14, discloses such plug USB connector with socket in each with four contacts.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Wong to provide such features as taught by Golko so as to provide for enable transmission.  Claim 38, type transmission does not effect Wong structure.  
Claims 43-45 are rejected under 35 U.S.C. 103 as being unpatentable over Wong.  
Regarding claim 43, Wong discloses the claimed invention except for a method for the production of a component part, comprising: producing the component part as a module, wherein the module is configured to be supplied to a production stream for an inhaler.    It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Wong to provide such features so as to provide to enable more production.  
Regarding claim 44, Wong discloses an evaporator 50 is mounted on a carrier 20 having an electric connection 42 for supplying the evaporator 50 with electric energy and/or for receiving control signals for the evaporator, and wherein the electric connection comprises a connector part.
Regarding claim 45, Wong discloses the carrier 20 is provided with a liquid interface (at holes 52 that receive wick) for a standardized connection with a liquid tank.  
Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Zitzke.
Regarding claim 46, Wong discloses the claimed invention except for controller.  Zitzke discloses a controller at 14, 18.  It would have been obvious to ordinary skill in the art before the effective filling date of the claimed invention to modify Wong to provide such features as taught by Zitzke so as to provide to control current. 
Claims 47-48 are rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Golko.  
Regarding claim 47, Wong discloses the claimed invention except for the plug connector part is provided with at least three differently occupiable metal contacts that are highly conductive.  Golko discloses USB connector with four contacts, see figure 14.  It would have been obvious to ordinary skill in the art before the effect filling date of the claimed invention to modify Wong to provide such features as taught by Golko so as to provide to enable increased transmission.  

Regarding claim 48, Wong discloses the claimed invention except for a protective inlay is provided which hermetically encloses electronic components of the component part and which is produced by casting an insulating mass.   Golko at 42 uses such features.  It would have been obvious to ordinary skill in the art before the effect filling date of the claimed invention to modify Wong to provide such features as taught by Golko so as to provide to protect the parts.  


Allowable Subject Matter
Claims 29-31 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the references discloses further comprising: an electronic control device for controlling and/or regulating the electric evaporator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG K DINH whose telephone number is (571)272-2090. The examiner can normally be reached M-F from 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG K DINH/           Primary Examiner, Art Unit 2831